DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has drafted mixed claims wherein the claims include two statutory classes of invention within in the same claim.  The type of mixed claim which includes two distinct statutory classes of invention is the a product by process claim, wherein the claims are drafted to a process of making a product or composition, then only can applicant claim a product by the process.  In the instant claims, applicant has claimed a composition or a compound, the method of making the compound or composition must be drafted as an independent claim, because the steps of the process does not further limit the composition or the compound claim.  Similarly, the claims to the method of using the compound or the ethoxylated pentaerythritol core hyper branched polymer for removal of heavy metals from waste water must be drafted as an independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant has used improper Markush language.  Proper Markush language is selected from the group consisting of A, B, C and D.  Applicant can correct claim 3 by re-drafting as follows: “…is one member selected from [a] the group consisting of methanol, ethanol, propanol, and ethylene glycol.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of co-pending Application No. 16/994,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim the ethoxylated pentaerythritol core hyper branched polymer with dithiocarboxylate functionalized ethoxylated pentaerythritol core hyper branched polymer and alkylene diamine-N,N’-sodium bisdithiocarboxylate wherein the dithiocarboxylate functionalized ethoxylated pentaerythritol core hyper branched polymer has a chemical formula C[CH2OCH2CH2OCOCH2CH2N(CSSM)(CH2)nNHCCSSM]4; the method of making the compound as well as the method of using the compound in wastewater treatment has also been claim and the only difference is that in the instant application applicant indicates that the dithiocarboxylate functionalized ethoxylated pentaerythritol core hyper branched polymer and alkylene diamine-N, N’-sodium bisdithiocarboxylate is a heavy metal chelating agent.  It would have been obvious to one having ordinary skill in the art that the compounds are made by essentially the same process and the resulting compounds is both used in wastewater treatment for removal of metals or heavy metals contained in the wastewater and the compound and the method of making and using the compound would inherently have the same properties and chemical structure as the claimed heavy metal chelating agent.  It has been well established by the Courts that similar chemical structures give rise to similar properties which would have been obvious to one having ordinary skill in the art at the time of filing or at the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach and/or suggest an ethoxylated pentaerythritol core hyper branched polymer with dithiocarboxylate as a side group and terminal group having a chemical formula of: C[CH2OCH2CH2)OCOCH2CH2N(CSSM)CH2CH2NHCSSM]4, wherein M is Na+, K+ or NH4+; and has a structural formula of:

    PNG
    media_image1.png
    460
    588
    media_image1.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. teach dendritic polymer heavy metal precipitant with double functions of chelation and self-flocculation.  Ross et al. teach formulations and methods for removing heavy metals from waste solutions containing chelating agents.  Phan et al. teach a method for treating heavy metals from an effluent containing chelating agents.  Zinn et al. teach metal scavenging polymers used in wastewater treatment.  Kobayashi et al. teach a method of removing heavy metals from waste waters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771